46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Francis SMITH, Jr., Plaintiff Appellant,v.Robert G. O'HARA, Judge, Greensville Circuit Court(Individual Capacity), Defendant Appellee,andEdward MURRAY, Director (Individual Capacity);  E. Wright,Warden (Individual Capacity);  E. C. Morris, DeputyDirector;  Patrick Gurney, Manager CCB;  Supervisor,Internal Affairs Unit;  O. R. Rollins, Former Secretary ofPublic Safety;  Special Agent, F.B.I., Richmond Office;Director, United States Department Of Justice, Defendants.
No. 94-6878.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 13, 1994Decided:  January 12, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-94-63-2)
Robert Francis Smith, Jr., Appellant Pro Se.
E.D.Va.
DISMISSED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's dismissal of his claim against one of nine defendants brought under 42 U.S.C. Sec. 1983 (1988).  We dismiss this appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED